BROCK, Judge.
The judgment in this case was entered on 16 December 1970 and the Record on Appeal was docketed in this Court on 24 May 1971. No order extending the time in which to docket the appeal appears of record. Thus, the appeal was docketed sixty-nine days late, and is subject to dismissal. Rule 5, Rules of Practice in the Court of Appeals of North Carolina. However, we have examined defendant’s assignments of error and find them to be without merit.
No error.
Judges Vaughn and Graham concur.